Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-7 recite a method (i.e. process), claims 8-14 recite a system (i.e. machine), and claims 15-20 recite a non-transitory computer readable storage medium (i.e. machine, or article of manufacture). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1, 8, and 15 recite the limitations of identifying a shared transportation for a combination of transportation requests comprising at least a first transportation request associated with a first requester and a second transportation request associated with a second requester; determining estimated service metrics corresponding to subsets of the transportation requests of the shared transportation; calculating, based on the estimated service metrics, a disutility metric for each transportation request of the transportation requests of the shared transportation; and providing, for display and based on a calculated disutility metric for the first transportation request, a message associated with the calculated disutility metric for the first transportation request. The limitations are drawn to a shared transportation service that accounts for passenger inconvenience and matching shared transportations. The limitations corresponds to certain methods or organizing human activity (managing personal relationships or interactions), i.e. identifying a shared transportation for a combination of transportation requests comprising at least a first transportation request associated with a first requester and a second transportation request associated with a second requester. The limitations are also drawn to mental processes (observation, evaluation, judgment, and opinion), i.e. determining estimated service metrics corresponding to subsets of the transportation requests of the shared transportation; calculating, based on the estimated service metrics, a disutility metric for each transportation request of the transportation requests of the shared transportation; and providing, for display and based on a calculated disutility metric for the first transportation request, a message associated with the calculated disutility metric for the first transportation request. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a transportation matching system, a first requester device, a second requester device, processor (claims 8 and 15), and non-transitory computer readable storage medium (claims 8 and 15) . The transportation matching system amounts to generally linking the judicial exception to a particular field of use. The first and second requester devices, processor, and non-transitory computer readable storage medium are considered computer components recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to generally linking the judicial exception to a particular field of use, and mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 7, 14, and 20 recite the limitations of generating a predicted disutility metric for the first transportation request of the shared transportation prior to completion of the shared transportation; determining a difference between the predicted disutility metric for the first transportation request and the calculated disutility metric for the first transportation request; and customizing the message based on the difference between the predicted disutility metric and the calculated disutility metric. The limitations are further directed to the abstract idea analyzed above. The claims also recite the additional element of a machine-learning model. The additional element amounts to generally linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 2-6, 9-13, and 16-19 recite limitations and/or additional elements that are further directed to the abstract idea analyzed above. Therefore, claims 2-6, 9-13, and 16-19 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 8, 10-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama (2016/0034845) in view of Klein (2017/0169366).

Claim 1: Hiyama discloses: A computer-implemented method comprising: 
identifying, by a transportation matching system, a shared transportation for a combination of transportation requests comprising at least a first transportation request associated with a first requester device and a second transportation request associated with a second requester device; (Hiyama ¶0029 disclosing the system receiving a transport request for transport service from a first user operating a first client device; ¶0037 disclosing receiving a transport request from a second user operating a second client device)
determining, by the transportation matching system, estimated service metrics corresponding to subsets of the transportation requests of the shared transportation; (Hiyama ¶0029 disclosing the system receiving the pickup location, current location, destination location, whether the user desires ridesharing; ¶0035 estimated arrival time; see also ¶0038, ¶0039 disclosing similar metrics for the second transport request)
calculating, based on the estimated service metrics, a disutility metric for each transportation request of the transportation requests of the shared transportation; (Hiyama ¶0049 disclosing the score compute determining is the second user satisfies a second condition with respect to the first user, i.e. determining if any of the first or second users will be severely inconvenienced by the ride sharing (e.g. one or more of the users would have to go far out of the way to pick up  or drop of a user; the values are ratios of a sharing distance (may also be ETAs, ¶0045) ¶0050 disclosing the score compute determining for each user the “individual passenger cost or score” (or inconvenience cost) for assigning the second user to rideshare with the first user; if the first or second user value is greater than or equal to a threshold, then one or both users are too inconvenienced, the threshold hold can be a user-configured and modifiable threshold value; ¶0051 disclosing if the first and second user value is less than or equal to the threshold, the score compute determines that the second user is a good candidate for ride sharing)

Hiyama in view of Klein discloses:
and providing, for display by the first requester device and based on a calculated disutility metric for the first transportation request, a message associated with the calculated disutility metric for the first transportation request. 
Hiyama discloses providing a message based on a calculated disutility metric for the first transportation request, message associated with the calculated disutility metric for the transportation, but the message is provided to the second client device instead of the first requester device (Hiyama ¶0051 disclosing if the system determines that it is feasible to transport the first and second riders (both user vales are less than or equal to a threshold), the dispatch transmits a message to the driver’s device to provider transport to the user, and a message to the second client device indicating a driver has been selected for the transport of the second user). Hiyama does not explicitly disclose that the message is provided to the first requester device, however Klein discloses this limitation: (Klein ¶0075 disclosing the impact score being less than a threshold amount and a notification output being provided for display to the one or more initial passengers of the ridesharing vehicle; ¶0054 disclosing approval responses being received via an app on the mobile devices associated with the initial passengers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama to include providing, for display by the first requester device and based on a calculated disutility metric for the first transportation request, a message associated with the calculated disutility metric for the first transportation request as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hiyama in order to offer increased discount or benefits that are advantageous to the initial passengers in accepting the rideshare with the potential additional rider(s) (see ¶0076 Klein).

Claims 8 and 15 are directed to a system, and non-transitory computer-readable storage medium, respectively. Claims 8 and 15 recite limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a method. Claims 8 and 15 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 1 recites: 
(Claim 8) A system comprising: at least one processor; and at least one non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: (Hiyama Fig. 6 and ¶0023 disclosing one or more processor and a computer-readable medium, and instructions executed by the processor(s))
(Claim 15) A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computer system to: (Hiyama Fig. 6 and ¶0023 disclosing one or more processor and a computer-readable medium, and instructions executed by the processor(s))

Claim 3: The computer-implemented method of claim 1, wherein determining the estimated service metrics corresponding to the subsets of transportation requests comprises determining, for a given subset of the transportation requests, an amount of time associated with traveling to pickup locations and destination locations associated with the subset of the transportation requests. (Hiyama ¶0040 disclosing determining if the driver of the first user can provide transport service for the second user by performing score computations based on the first and second pickup location and first and second destination locations, the determined scored based on distances, or a combination of distances and times; ¶0042 and ¶0043 disclosing the computations using the distances of the first user, second user, and total distance of travel as a part of the ridesharing if the second use was to be provided transport service by the driver of the first user as part of providing transport service for the first user; ¶0045 disclosing the distances can be represented as estimated times of arrival (ETAs) between respective locations; the computations are for travel sequences (¶0041), see also ¶0055)

Claims 10 and 17 are directed to a system, and a non-transitory computer readable storage medium, respectively. Claims 10 and 17 recite limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claims 10 and 17 are therefore rejected for the same reasons as set forth above for claim 3.

Claim 4: The computer-implemented method of claim 1, wherein determining the estimated service metrics corresponding to the subsets of transportation requests comprises determining, for a given subset of the transportation requests a distance associated with traveling to pickup locations and destination locations associated with the given subset of the transportation requests. (Hiyama ¶0040 disclosing determining if the driver of the first user can provide transport service for the second user by performing score computations based on the first and second pickup location and first and second destination locations, the determined scored based on distances, or a combination of distances and times; ¶0042 and ¶0043 disclosing the computations using the distances of the first user, second user, and total distance of travel as a part of the ridesharing if the second use was to be provided transport service by the driver of the first user as part of providing transport service for the first user; the computations are for travel sequences (¶0041), see also ¶0055)


Claims 11 and 18 are directed to a system, and a non-transitory computer readable storage medium, respectively. Claims 11 and 18 recite limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claims 11 and 18 are therefore rejected for the same reasons as set forth above for claim 4.


Claim 5: The computer-implemented method of claim 1, wherein calculating the disutility metric for the first transportation request comprises calculating a detour attributable to the first transportation request based on estimated service metrics corresponding to subsets of the transportation requests comprising the first transportation request. (Hiyama ¶0046 disclosing the distances measured by the score compute dependent on the order in which the driver travels to the locations, i.e. Pick1 to Pick2 to Dest2 to Dest1 (detour), or Pick1 to Pick2 to Dest1 to Dest2; ¶0049 disclosing the compute score determines if the first or second user will be severely inconvenienced (e.g. one or more of the users would have to go far out of the way to pick up or drop off a user) (disutility metric for detour); the score for the two order sequences determining whether the first user value which is a ratio of sharing distance in which the first user would travel on the transport service to the first distance (D1) is greater than a threshold value; and the second user value which is a ratio of a sharing distance the second user would travel on the transport service; if the ratio is greater than a threshold value, the score determines if one or both users would be too inconvenienced)

Claims 12 and 19 are directed to a system, and a non-transitory computer readable storage medium, respectively. Claims 12 and 19 recite limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claims 12 and 19 are therefore rejected for the same reasons as set forth above for claim 5.

Claim(s) 2, 6, 7, 9, 13, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama (2016/0034845) in view of Klein (2017/0169366) further in view of Zhao (2018/0283890).

Claim 2: The computer-implemented method of claim 1, wherein: 
Hiyama discloses calculating a disutility metric, but does not explicitly disclose calculating the disutility metric comprises calculating the disutility metric after completion of the shared transportation, and providing the message associated with the calculated disutility metric comprises providing the message after completion of the shared transportation. Zhao discloses this limitation/concept: 
calculating the disutility metric comprises calculating the disutility metric after completion of the shared transportation; (Zhao ¶0038 disclosing determining a duration differential (disutility metric, may be a detour, etc. ¶0062) based on a comparison of an expended or measured travel time determined after the service completion and an expected travel time determined before the service request)
and providing the message associated with the calculated disutility metric comprises providing the message after completion of the shared transportation. (Zhao ¶0056 disclosing that the determined service value changed by an amount that exceeds a predetermined threshold, the service app displaying a notification to enable to user to alter the service request; ¶0059 disclosing when the service request is completed, the monitoring component flags the record of the service request initiating the processing of the completed service request; ¶0062 also discloses notifying the user device confirming the deviation and informing the customer of the deviation consequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama in view of Klein to include calculating the disutility metric comprises calculating the disutility metric after completion of the shared transportation, and providing the message associated with the calculated disutility metric comprises providing the message after completion of the shared transportation as taught by Zhao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hiyama in view of Klein in order to adjust the default allocation value charged to the customer (see Zhao ¶0040).

Claims 9 and 16 are directed to a system, and a non-transitory computer readable storage medium, respectively. Claims 9 and 16 recite limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claims 9 and 16 are therefore rejected for the same reasons as set forth above for claim 2.

Claim 6: The computer-implemented method of claim 5, 
wherein calculating the disutility metric for the first transportation request further comprises calculating the detour attributable to the first transportation request relative to a detour attributable to other transportation requests of the shared transportation, wherein the detour attributable to the first transportation request and the detour attributable to the other transportation requests sum to zero. 
Hiyama disclose calculating a disutility metric for the first transportation request relative to other transportation requests (see claim 5), but does not explicitly disclose that wherein the detour attributable to the first transportation request and the detour attributable to the other transportation requests sum to zero. Zhao discloses the detour disutility metric summing to zero for more than one passenger of the vehicle (i.e. customer/rider and driver), and thus discloses this concept: (Zhao ¶0072 disclosing the system making an adjustment value based at least in part on the distance and duration differentials, the adjustment value may be applied to the expected service value to determine the account allocation value; the adjustment value is zero when the distance and/or duration are less than respective threshold values, such as when no deviation is detected for the fulfilled service request; the deviation may be a detour (¶0062)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama in view of Klein to include that the detour attributable to the first transportation request and the detour attributable to the other transportation requests sum to zero as taught by Zhao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 6.


Claim 7: The computer-implemented method of claim 1, further comprising: 
Hiyama discloses a system and method for calculating disutility metrics and based on the estimated service metrics, but does not explicitly disclose generating, using a machine learning model for predicting disutility metrics and based on the estimated service metrics, a predicted disutility metric for the first transportation request of the shared transportation prior to completion of the shared transportation; determining a difference between the predicted disutility metric for the first transportation request and the calculated disutility metric for the first transportation request; and customizing the message based on the difference between the predicted disutility metric and the calculated disutility metric. Zhao discloses these limitation:
generating, using a machine-learning model for predicting disutility metrics and based on the estimated service metrics, a predicted disutility metric for the first transportation request of the shared transportation prior to completion of the shared transportation; (Zhao ¶0027 disclosing the expected service value being determined from a KN model to predict the travel distance, travel time, and or service value; ¶0038 disclosing the monitoring component determining an expected travel time determined before the service request (prior to completion), and determine the differential based on a comparison of an expended or measure travel time after service completion and an expected travel time; ¶0053 discloses the expected service value representing an upfront commitment from the system as to the service charge for a service request having the same parameters) 
determining a difference between the predicted disutility metric for the first transportation request and the calculated disutility metric for the first transportation request; (Zhao ¶0038 disclosing determining a duration differential (disutility metric, may be a detour, etc. ¶0062) based on a comparison of an expended or measured travel time determined after the service completion and an expected travel time determined before the service request; ¶0061 disclosing analyzing data to determine if a deviation exists between the expected value and the actual service value)
and customizing the message based on the difference between the predicted disutility metric and the calculated disutility metric. (Zhao ¶0056 disclosing that the determined service value changed by an amount that exceeds a predetermined threshold, the service app displaying a notification to enable to user to alter the service request; ¶0059 disclosing when the service request is completed, the monitoring component flags the record of the service request initiating the processing of the completed service request; ¶0062 also discloses notifying the user device confirming the deviation and informing the customer of the deviation consequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiyama in view of Klein to include generating, using a machine learning model for predicting disutility metrics and based on the estimated service metrics, a predicted disutility metric for the first transportation request of the shared transportation prior to completion of the shared transportation; determining a difference between the predicted disutility metric for the first transportation request and the calculated disutility metric for the first transportation request; and customizing the message based on the difference between the predicted disutility metric and the calculated disutility metric as taught by Zhao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hiyama in view of Klein in order to adjust the default allocation value charged to the customer (see Zhao ¶0040).

Claims 14 and 20 are directed to a system, and a non-transitory computer readable storage medium, respectively. Claims 14 and 20 recite limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claims 14 and 20 are therefore rejected for the same reasons as set forth above for claim 7.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628